Title: To Alexander Hamilton from James McHenry, 31 May 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Sir,
            War Department May 31. 1799.
          
          I enclose a letter to me from M. Barton, Captain of a Company of Volunteer Infantry who associated at Lancaster, Pennsylvania, offered their Services to the President, were by him accepted, and their Officers commissioned for the Provisional Army, stating that Captain Henry who is recruiting at that Borough for the Regular Army, had enlisted Joseph Forrest a Drummer, and one of the Associates in the Volunteer Company.
          Although Captain Barton’s opinion, that an Associate in one of the Volunteer Companies, has incapacitated himself, to form a new Military engagement with the Public to serve in the Regular Army, may be questioned, yet certain Affidavits which I also enclose, establish the fact, that Joseph Forrest was in a state of intoxication when enlisted, and by the 1st. Article of the Rules and Regulations respecting the Recruiting Service “it is particularly forbidden to enlist any Individual while in a state of Intoxication.”
          I make this communication to evince to you, that zeal to fill their Companies, will sometimes induce Officers, to overlook or neglect positive Instructions—For I am of opinion, this Drummer should be discharged, having been enlisted contrary to Instructions and perhaps on account of a large family stated to be dependant upon him.
          You will please, if you concur in opinion, take the necessary steps for his Discharge.
          I am Sir, with respect Your obedt. servant.
          
            James McHenry
          
          Major General Alexander Hamilton—New York.
        